Case 5:18-cv-00041-TBR-LLK Document 149 Filed 03/01/19 Page 1 of 3 PageID #: 2950




                       IN THE UNITED STATES DISTRICT COURT
                      OF THE WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION

   GALE CARTER and FORBES HAYS, on             )
   behalf of themselves and those similarly    )
   situated,                                   )
                                               )
                        Plaintiffs,            )
                                               )
          v.                                   )         Case No. 5:18-cv-00041-TBR
                                               )
   PASCHALL TRUCK LINES, INC.,                 )         Judge Thomas B. Russell
   ELEMENT FLEET MANAGEMENT                    )
   CORP., ECN CAPITAL CORP., ECN               )
   FINANCIAL, LLC, 19th CAPITAL                )
   GROUP, LLC, and JOHN DOES 1-20,             )
                                               )
                        Defendants.            )




                        MOTION TO DISMISS ON BEHALF OF
               DEFENDANTS, ECN CAPITAL CORP. AND ECN FINANCIAL LLC

         Defendants, ECN Capital Corp. and ECN Financial LLC, by counsel, move the

  Court, pursuant to Federal Rule of Civil Procedure 12(b)(2) and all other applicable rules,

  to dismiss the Plaintiffs’ complaint against them for lack of personal jurisdiction. A

  memorandum in support of this motion is tendered herewith.

                                         Respectfully submitted,

                                         /s/ Matthew P. Cook
                                         Matthew P. Cook
                                         Kerrick Bachert, PSC
                                         1025 State Street
                                         P.O. Box 9547
                                         Bowling Green, KY 42101
                                         Telephone: (270) 782-8160
                                         Facsimile: (270) 782-5856
                                         mcook@kerricklaw.com
Case 5:18-cv-00041-TBR-LLK Document 149 Filed 03/01/19 Page 2 of 3 PageID #: 2951




                                   Amy J. Traub (Pro Hac Vice Motion Forthcoming)
                                   Baker & Hostetler LLP
                                   45 Rockefeller Plaza
                                   New York, New York 10111
                                   Telephone: (212) 589-4200
                                   Facsimile: (212) 589-4201
                                   atraub@bakerlaw.com


                                   John C. McIlwee (Pro Hac Vice Motion
                                   Forthcoming)
                                   Baker & Hostetler LLP
                                   191 N. Wacker Dr., Ste. 3100
                                   Chicago, Illinois 60606
                                   Telephone: (312) 416-6200
                                   Facsimile: (312) 416-6201
                                   jmcilwee@bakerlaw.com

                                   Attorneys for ECN Capital Corp.
                                   and ECN Financial LLC
Case 5:18-cv-00041-TBR-LLK Document 149 Filed 03/01/19 Page 3 of 3 PageID #: 2952




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 1st day of March, 2019, a true and accurate copy of the
  foregoing was served via the Court’s ECF system on the following counsel of record:

         Manali Arora                marora@swartz-legal.com

         Joshua S. Boyette           jboyette@swartz-legal.com

         Adam J. Eakman              aeakman@scopelitis.com

         Christopher J. Eckhart      ceckhart@scopelitis.com

         James A. Eckhart            jeckhart@scopelitis.com

         Richard L. Etter            retter@foxrothschild.com

         David S. Fryman             fryman@ballardspahr.com

         Kyle D. Johnson             kjohnson@fbtlaw.com

         Travis Martindale-Jarvis    tmartindale@swartz-legal.com

         Elizabeth A. Paynter        apaynter@scopelitis.com

         Christopher E. Polchin      cpolchin@foxrothschild.com

         Christopher E. Schaefer     Christopher.schaefer@skofirm.com

         Van F. Sims                 vsims@boswell-law.com

         Justin L. Swidler           jswidler@swartz-legal.com



                                            /s/ Matthew P. Cook
                                            Matthew P. Cook
                                            Attorney for ECN Capital Corp.
                                            and ECN Financial LLC
